 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9

10                                                       CASE NO. 1:18-cv-01068-LJO-EPG
     MICHELLE BUDWIG, an individual,
11
            Plaintiff,                                   ORDER GRANTING IN PART AND DENYING
12                                                       IN PART MOTION TO CONTINUE

13   v.
                                                         (ECF No. 39)
14   ALLEGIANT AIR, LLC and DOES 1 to 100,
     inclusive,
15
            Defendants.
16

17

18          Before the Court is Plaintiff’s motion to continue the hearing on Defendant’s motion for summary

19   judgment. (ECF Nos. 39, 41, 42.) The motion was filed just after 9:00 p.m. last night, March 11, 2020.

20   The hearing on Defendant’s motion for summary judgment is currently set for March 27, 2020, with

21   Plaintiff’s response due tomorrow, March 13, 2020, and Defendant’s reply due on March 20, 2020.

22   Defendant opposes the requested continuance. (ECF No. 40.) For the reasons discussed below, the Court

23   grants in part and denies in part the requested continuance.

24          Plaintiff states that a continuance of the hearing is necessary because Plaintiff’s counsel has

25   asthma and is fearful of contracting Coronavirus, and that Plaintiff’s counsel “has decided to take

26   additional protective actions in the workplace and at home.” (ECF No. 39 at 2.) Plaintiff’s counsel states

27   that “there is a serious illness throughout California and plaintiff’s counsel does not want to get the

28

30

31
 1   illness; he has asthma. Plaintiff’s counsel is trying to cut back on work for him and his staff to take it

 2   easy during the next few weeks.” (ECF No. 42, at p. 1-2)

 3          Plaintiff’s counsel has not indicated that he has COVID-19, that he has been exposed to the virus,

 4   that he is under any work limitations, or that he has been personally affected by other disruptions such as

 5   the closure of the local school referred to in his brief. Plaintiff has already had over three weeks to

 6   prepare the opposition to the motion, which was filed on February 18, 2020. Presumably the opposition

 7   is nearly finished given that it is due tomorrow. Moreover, Plaintiff’s counsel is required to file the

 8   opposition electronically and also may appear at the hearing telephonically.

 9          The Court will, nonetheless, grant Plaintiff a brief extension of time to file the opposition and will

10   also grant a short continuance of the hearing to provide sufficient time for Defendant to file a reply brief.

11          IT IS ORDERED that Plaintiff’s motion for a continuance (ECF No. 39) is GRANTED in part

12   and DENIED in part as follows:

13          1. The hearing on Defendant’s motion for summary judgment is continued to April 1, 2020, at

14               9:30 a.m. in Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. The Court

15               grants telephonic appearances, with each party wishing to so appear directed to use the

16               following dial-in number and passcode: 1-888-251-2909; passcode 1024453.

17          2. Plaintiff’s opposition brief shall be filed no later than 1:00 p.m. on March 17, 2020.

18          3. Defendant’s reply brief, if any, shall be filed no later than 1:00 p.m. on March 26, 2020.

19          4. Plaintiff’s motion is otherwise DENIED.

20
     IT IS SO ORDERED.
21

22      Dated:     March 12, 2020                               /s/
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

30

31
